OSTEEN, JR., District Judge,
concurring in part and dissenting in part:
I concur with the majority in finding that Plaintiffs have met their burden of proving that race predominated in the drawing of North Carolina’s First Congressional District (“CD 1”) and that Defendants have failed to show that the legislature’s use of race in the drawing of that district was narrowly tailored to serve a compelling governmental interest. I also concur with the majority with respect to North Carolina’s Twelfth Congressional District (“CD 12”) in that, if race was a predominant factor, Defendants did not meet their burden to prove that CD 12 was narrowly tailored to serve a compelling state interest. However, I respectfully dissent from the majority in that I find that Plaintiffs have not met their burden of proving that race predominated in the drawing of CD 12. As a result, I conclude that the district is subject to and passes the rational basis test and is constitutional. I differ with the well-reasoned opinion of my colleagues only as to the degree to which race was a factor in the drawing of CD 12.
I. CONGRESSIONAL DISTRICT I
With respect to my concurring opinion, I only add that I do not find, as Plaintiffs have contended, that this legislative effort constitutes a “flagrant” violation of the Fourteenth Amendment. The majority opinion makes clear that bad faith is not necessary in order to find a violation. (Maj. Op. at 604-05.) Although Plaintiffs argued that the actions of the legislature stand in “flagrant” violation of Fourteenth Amendment principles (See Pis.’ Trial Br. (Doc. 109) at 7.), Plaintiffs also conceded at trial they did not seek to prove any ill-intent. (Trial Tr. at 16:20-25.) Nevertheless, I wish to emphasize that the evidence does hot suggest a flagrant violation. Instead, the legislature’s redistricting efforts reflect the difficult exercise in judgment necessary to comply with section 5 of the Voting Rights Act (“VRA”) in 2010, prior to the *630Supreme Court’s decision in Shelby County v. Holder, — U.S.-, 133 S.Ct. 2612, 186 L.Ed.2d 651 (2013). Shelby struck down as unconstitutional the formula created under section 4 of the VRA and, resultingly, removed those covered jurisdictions from section 5. Id.
In Shelby, the Supreme Court recognized the success of the VRA. Id. at 2626 (“The [Voting Rights] Act has proved immensely successful at redressing racial discrimination and integrating the voting process.”). However, the Court also described its concern with an outdated section 4 formula and the restrictions of section 5:
Yet the Act has not eased the restrictions in § 5 or narrowed the scope of the coverage formula in § 4(b) along the way. Those extraordinary and unprecedented features were reauthorized — as if nothing had changed. In fact, the Act’s unusual remedies have grown even stronger. When Congress reauthorized the Act in 2006, it did so for another 25 years on top of the previous 40 — a far cry from the initial five-year period. Congress also expanded the prohibitions in § 5. We had previously interpreted § 5 to prohibit only those redistricting plans that would have the purpose or effect of worsening the position of minority groups. In 2006, Congress amended § 5 to prohibit laws that could have favored such groups but did not do so because of a discriminatory purpose, even though we had stated that such broadening of § 5 coverage would “exacerbate the substantial federalism costs that the preclearance procedure already exacts, perhaps to the extent of raising concerns about § 5’s constitutionality.” In addition, Congress expanded § 5 to prohibit any voting law “that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States,” on account of race, color, or language minority status, “to elect their preferred candidates of choice.” In light of those two amendments, the bar that covered jurisdictions must clear has been raised even as the conditions justifying that requirement have dramatically improved.
Shelby Cnty., 133 S.Ct. at 2626-27 (internal citations omitted).
Although no court has held that compliance with section 5 is a compelling state interest, the Supreme Court has generally assumed without deciding that is the case. See Bush v. Vera, 517 U.S. 952, 977, 116 S.Ct. 1941, 135 L.Ed.2d 248 (1996); Shaw v. Hunt, 517 U.S. 899, 915, 116 S.Ct. 1894, 135 L.Ed.2d 207 (1996) (“Shaw II”). Compliance with section 5 was, in my opinion, at least a substantial concern to the North Carolina legislature in 2011, a concern made difficult by the fact that, at least by 2013 and likely by 2010, see Nw. Austin Mun. Util. Dist. No. 1 v. Holder, 557 U.S. 193, 129 S.Ct. 2504, 174 L.Ed.2d 140 (2009), coverage was “based on decades-old data and eradicated practices” yet had expanded prohibitions. Shelby, 133 S.Ct. at 2617.
As a result, while I agree with my colleagues that CD 1, as drawn, violates the Fourteenth Amendment, I do not find that violation to be flagrant, as argued by Plaintiffs. (See Pis.’ Trial Brief (Doc. 109) at 7.) Instead, I simply find the violation as to CD 1 to be the result of an ultimately failed attempt at the very difficult task of achieving constitutionally compliant redistricting while at the same time complying with section 5 and receiving preclearance from the Department of Justice. In drawing legislative districts, the Department of Justice and other legislatures have historically made similar mistakes in their attempts to apply the VRA. See generally, e.g., Ala. Legislative Black Caucus v. Alabama, -U.S. -, 135 S.Ct. 1257, 191 *631L.Ed.2d 314 (2015); Miller v. Johnson, 515 U.S. 900, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995); Shaw v. Reno, 509 U.S. 630, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993) (“Shaw I”); Page v. Va. State Bd. of Elections, Civil Action No. 3:13cv678, 2015 WL 3604029 (E.D.Va. June 5, 2015). Further, the difficult exercise of judgment involved in the legislature’s efforts to draw these districts is reflected in the differing conclusions reached by this court and the North Carolina Supreme Court. See generally Dickson v. Rucho, 368 N.C. 481, 781 S.E.2d 404, No. 201PA12-3, 2015 WL 9261836 (N.C. Dec. 18, 2015). Contrary to Plaintiffs’ suggestion, I find nothing flagrant or nefarious as to the legislature’s efforts here, even though I agree that CD 1 was improperly drawn using race as a predominant factor without sufficient justification.
11. CONGRESSIONAL DISTRICT 12
Turning to my dissent regarding whether Plaintiffs have carried their burden of showing that race was the dominant and controlling consideration in drawing CD 12, a brief history of redistricting efforts in the state will provide helpful context to the current situation. In 1991, North Carolina enacted a Congressional Districting Plan with a single majority-black district — the 1991 version of CD 1. The 1991 version of CD 1 was a majority single-race-black district in both total population and voting age population (“VAP”). The State filed for preclearance from the Department of Justice for the 1991 plan under section 5 of the VRA, and there was no objection to the 1991 version of CD 1 specifically. See Shaw II, 517 U.S. at 902, 912, 116 S.Ct. 1894; (Defs.’ Ex. 126, Tab 1, “Section 5 Submission for 1991 Congressional Redistricting Plan”.) There was, however, a pre-clearance objection to the 1991 Congressional Plan overall because of the State’s failure to create a second majority-minority district running from the southcentral to southeastern region of the State. Shaw II, 517 U.S. at 902, 912, 116 S.Ct. 1894.
As a result of this objection, the General Assembly drew a new Congressional Plan in 1992. The 1992 plan included a different version of CD 1 that was majority minority but did not include any portion of Durham County. The General Assembly also created a second majority-minority district (CD 12) that stretched from Mecklenburg County to Forsyth and Guilford Counties and then all the way into Durham County. The Attorney General did not interpose an objection to the 1992 Congressional Plan.
Under the 1992 Congressional Plan, CD 12 was drawn with a single-race total black population of 56.63% and a single-race black VAP (“BVAP”) of 53.34%. (Defs.’ Ex. 126, Tab 2, “1992 Congressional Base Plan #10”; Defs.’ Ex. 4.1A; Defs.’ Ex. 4.) Under a mathematical test for measuring the compactness of districts called the “Reock” test (also known as the dispersion test), the 1992 CD 12 had a compactness score of 0.05. (Trial Tr. at 351:24-352:16.)
The 1992 districts were subsequently challenged under the VRA, and in Shaw I, the Supreme Court found that the 1992 versions of CD 1 and 12 were racial gerrymanders in violation of the Fourteenth Amendment. 509 U.S. 630, 113 S.Ct. 2816 (1993). The case was remanded for further proceedings. Id. On appeal again after remand, in Shaw II, the Supreme Court again found that the 1992 version of CD 12 constituted a racial gerrymander. 517 U.S. at 906, 116 S.Ct. 1894.
Following the decision in Shaw II, in 1997 the North Carolina General Assembly enacted new versions of CD 1 and CD 12. The 1997 version of CD 12 was drawn with a black total population of 46.67% and a black VAP of 43.36%. (Defs.’ Ex. 126, Tab 3, “97 House/Senate Plan A”.)
*632The plan was yet again challenged in court, and in Cromartie v. Hunt, 34 F.Supp.2d 1029 (E.D.N.C.1998) (three-judge court), rev’d, 526 U.S. 541, 119 S.Ct. 1545, 143 L.Ed.2d 731 (1999) (“Cromartie I”), a three-judge panel held on summary judgment that the 1997 version of CD 12 also constituted a racial gerrymander in violation of the Fourteenth Amendment, although the decision was reversed by the Supreme Court on appeal.
On remand, the district court again found the 1997 version of CD 12 to be an unconstitutional racial gerrymander in violation of the Fourteenth Amendment, Cromartie v. Hunt, 133 F.Supp.2d 407 (E.D.N.C.2000) (three-judge court), a ruling that the State again appealed, Hunt v. Cromartie, 529 U.S. 1014, 120 S.Ct. 1415, 146 L.Ed.2d 307 (2000). The Supreme Court reversed the district court, finding that politics, not race, was the predominant motive 'for the district. Easley v. Cromartie, 532 U.S. 234, 121 S.Ct. 1452, 149 L.Ed.2d 430 (2001) (“Cromartie II”).1
In 2001, the North Carolina General Assembly enacted the Congress Zero Deviation Plan for redistricting based upon the 2000 Census (“2001 Congressional Plan”). (Defs.’ Ex. 126, Tab 5, “Congress Zero Deviation 2000 Census”; Defs.’ Ex. 4.4A; Defs.’ Ex. 4.4.)
Under the 2000 Census, the 2001 version of CD 12 was drawn with a single-race black total population of 45.02% and an any-part black total population of 45.75%. (Pis.’ Ex. 80.) Single-race black VAP was 42.31% and any-part black VAP was 42.81%. (Id.)
In every election held in CD 12 between 1992 and 2010, without exception, the African-American candidate of choice, Congressman Mel Watt, prevailed with no less than 55.95% of the vote, regardless of whether the black VAP in CD 12 exceeded 50%, and regardless of any other characteristic of any specific election, demonstrating clearly that African-Americans did not require a majority of the VAP to elect their chosen candidate. The relevant election results are set forth in the following table:
*633[[Image here]]
A. The 2011 Redistricting Process
Following the 2010 Census, Senator Robert Rucho and Representative David Lewis were appointed chairs of the Senate and House Redistricting Committees, respectively, on January 27, 2011, and February 15, 2011. (See parties’ Joint Factual Stipulation (Doc. 125) ¶ 3.)
Jointly, Senator Rucho and Representative Lewis were responsible for developing a proposed congressional map based upon the 2010 Census. (Id.) Under the 2010 Census, the 2001 version of CD 12 was overpopulated by 2,847 people, or 0.39%. (Defs.’ Ex. 4.5 at 3.)
They hired Dr. Thomas Hofeller to be the architect of the 2011 plan, and he began working under the direction of Senator Rucho and Representative Lewis in December 2010.2 Senator Rucho and Representative Lewis were the sole source of instructions for Dr. Hofeller regarding the criteria for the design and construction of the 2011 congressional maps.
Throughout June and July of 2011, Senator Rucho and Representative Lewis released a series of public statements describing, among other things, the criteria that they had used to draw the proposed congressional plan. As Senator Rucho explained at the July 21, 2011 joint meeting of the Senate and House Redistricting Committees, those public statements “clearly delineated” the “entire criteria” that were established and “what areas [they] were looking at that were going to be in compliance with what the Justice Department expected [them] to do as part of [their] submission.” (Pis.’ Ex. 136 at 29:2-9 (7/21/11 Joint Committee Meeting transcript).)
*634B. The Factors Used to Draw CD 123
On July 1, 2011, Senator Rucho and Representative Lewis made public the first version of their proposed congressional plan, Rucho-Lewis Congress 1, along with a statement explaining the rationale for the map. Specifically with regard to CD 12, Senator Rucho and Representative Lewis noted that although the 2001 benchmark version of CD 12 was “not a Section 2 majority black district,” there “is one county in the Twelfth District that is covered by Section 5 of the Voting Rights Act (Guilford).” (Pis.’ Ex. 67 at 5.) Therefore, “[bjecause of the presence of Guilford County in CD 12, we have drawn our proposed Twelfth District at a black voting age level that is above the percentage of black voting age population found in the current Twelfth District.” (Id.) Although the proposed map went through several iterations, CD 12 remained largely unchanged from Rucho-Lewis 1 throughout the redistricting process. (Compare Defs.’ Ex. 4.7 (Rucho Lewis 1), with Defs.’ Ex. 4.11 (Rucho Lewis 3).)
It is clear from both this statement and the record that race was, at the very least, one consideration in how CD 12 was drawn. These instructions apparently came, at least in part, from concerns about obtaining preclearance from the DOJ. (See Trial Tr. at 645:4-20 (Dr. Hofeller: “[M]y understanding of the issue was because Guilford was a Section 5 county and because there was a substantial African-American population in Guilford County, ... that it could endanger the plan” unless Guilford County was moved into CD 12.); see also Pis.’ Ex. 129 (Hofeller Dep. 75:13-16) (“So in order to be cautious and draw a plan that would pass muster under the VRA it was decided to reunite the black community in Guilford County into the 12th.”).) Testimony was elicited at trial that Dr. Hofeller was in fact told to consider placing the African-American population of Guilford County into CD 12 because Guilford County was a covered jurisdiction under section 5 of the VRA. (See Trial Tr. at 608:19-24 (Dr. Hofeller “was instructed [not] to use race in any form [in drawing CD 12] except perhaps with regard to Guilford County” (emphasis added)).)4
That race was at least present as a concern in the General Assembly’s mind is further confirmed when looking to the General Assembly’s 2011 preclearance submission to the Department of Justice. There it explained that it drew “District 12 as an African-American and very strong Democratic district that has continually elected a Democratic African American since 1992,” and also noted that CD 12 had been drawn to protect “African-American voters in Guilford and Forsyth.” (Pis.’ Ex. 74 at 15 (emphasis added).)
The DOJ preclearance submission also explained that the General Assembly had drawn CD 12 in such a way to mitigate concerns over the fact that “in 1992 the Justice Department had objected to the 1991 Congressional Plan because of a failure by the State to create a second majority-minority district combining the African-*635American community in Mecklenburg County with African American and Native American voters residing in south central and southeastern North Carolina.” (Id. at 14.) The preclearance submission further stated that “the 2011 version [of CD 12] maintains and in fact increases the African American community’s ability to elect their candidate of choice.” (Id. at 15.) I note that I interpret this statement slightly differently from the majority. (See Maj. Op. at 617). I conclude that this statement describes one result of how the new district was drawn, rather than the weight a particular factor was given in how to draw the district in the first place. Essentially, I would find this statement is an explanation by legislature that because they chose to add Guilford County back into CD 12, the district ended up with an increased ability to elect African-American candidates, rather than the legislature explaining that they chose to add Guilford County back into CD 12 because of the results that addition created.
However, while it is clear that race was a concern, it is also clear that race was not the only concern with CD 12. In their July 19, 2011 Joint Statement, Senator Rucho and Representative Lewis stated that the version of CD 12 in Rucho-Lewis Congress 2, the second map that they put forward, was based upon the 1997 and 2001 versions of that district and that the 2011 version was again drawn by the legislative leaders based upon political considerations. According to them, CD 12 was drawn to maintain that district as a “very strong Democratic district ... based upon whole precincts that voted heavily for President Obama in the 2008 General Election.” (Defs.’ Ex. 72 at 40-44 “19 July Joint Statement” (noting that the co-chairs also “[understood] that districts adjoining the Twelfth District [would] be more competitive for Republican candidates”); Trial Tr. at 491:2-493:13; Defs.’ Ex. 26.1 at 21-22, Maps 2 and 3.)5 The co-chairs stated that by making CD 12 a very strong Democratic district, adjoining districts would be more competitive for Republicans. (Id.)
Further, Dr. Hofeller testified that he constructed the 2011 version of CD 12 based upon whole Voting Tabulation Districts (“VTDs”) in which President Obama received the highest vote totals during the 2008 Presidential Election, indicating that political lean was a primary factor. (Trial Tr. at 495:20-496:5, 662:12-17.) The only information on the computer screen used by Dr. Hofeller in selecting VTDs for inclusion in the CD 12 was the percentage by which President Obama won or lost a particular VTD. (Trial Tr. at 495:20-496:5, 662:12-17.) Dr. Hofeller has also stated that there was no racial data on the screen when he constructed the district, providing some support for the conclusion that racial concerns did not predominate over politics. (Trial Tr. at 526:3-11.)
Although Plaintiffs argue that the primary difference between the 2001 and 2011 versions of CD 12 is the increase in black VAP, allegedly due to the predominance of race as a factor, Defendants contend that by increasing the number of Democratic voters in the 2011 version of CD 12 located in Mecklenburg and Guil-ford Counties, the 2011 Congressional Plan created districts that were more competitive for Republican candidates as compared to the 2001 versions of these districts, including Congressional Districts 6, 8, 9, and 13, a stated goal of the redistrict*636ing chairs. (See Trial Tr. at 491:2-495:19; Defs.’ Ex. 26.1 at 22-23, maps 2 and 3; Defs.’ Ex. 126, Tab 6, Tab 12.)6 Defendants argue that the principal differences between the 2001 and 2011 versions of CD 12 are that the 2011 version: (1) adds more strong Democratic voters located in Meck-lenburg and Guilford Counties; (2) adds more Democratic voters to the 2011 version of CD 5 because it was able to accept additional Democrats while remaining a strong Republican district; (3) removes Democratic voters from the 2011 CD 6 in Guilford County and places them in the 2001 CD 12; and (4) removes Republican voters who had formerly been assigned to the 2001 CD 12 from the corridor counties of Cabarrus, Rowan, Davidson and other locations. (Trial Tr. at 491:6-493:13, 495:9-19, 561:5-562:14; Defs.’ Ex. 31 at 220, 247-49.)
Defendants also contend, or at least intimate, that the final black VAP of the 2011 version of CD 12 resulted in part from the high percentage of African-Americans who vote strongly Democrat. They note that, both in previous versions of CD 12 and in alternative proposals that were before the General Assembly in 2010, African-Americans constituted a super-majority of registered Democrats in the district, citing the 2001 Twelfth Congressional Plan (71.44%); the Southern Coalition for Social Justice Twelfth Congressional Plan (71.53%); and the “Fair and Legal” Twelfth Congressional Plan (69.14%). (Defs.’ Ex. 2 ¶27; Defs.’ Ex. 2.64; Defs.’ Ex. 2.66; Defs.’ Ex. 2.67.)7 Defendants are apparently making the same argument the State has made several times previously: the percentage of African-Americans added to the district is coincidental and the result of moving Democrats who happen to be African-American into the district.
C. Racial Concerns did not Predominate
Equal protection principles deriving from the Fourteenth Amendment govern a state’s drawing of electoral districts. Miller, 515 U.S. at 905, 115 S.Ct. 2475. The use of race in drawing a district is a concern because “[r]acial gerrymandering, even for remedial purposes, may balkanize us into competing racial factions; it threatens to carry us further from the goal of a political system in which race no longer matters.” Shaw I, 509 U.S. at 657, 113 S.Ct. 2816. To prove a claim of racial gerrymandering, Plaintiffs first have the burden to prove that race was the predominant factor in the drawing of the allegedly gerrymandered districts. Id. at 643, 113 S.Ct. 2816; see also Page, 2015 WL 3604029, at *6. Predominance can be shown by proving that a district “is so extremely irregular on its face that it rationally can be viewed only as an effort to segregate the races for purposes of voting, without regard for traditional districting principles,” (i.e., proving predominance circumstantially), Shaw I, 509 U.S. at 642, 113 S.Ct. 2816, or by proving that “race for its own sake, and not other districting principles, was the legislature’s dominant and controlling rationale in drawing its district lines. ... [and] that the legislature subordinated traditional race-neutral dis-tricting principles ... to racial considerations” (i.e., proving predominance direct*637ly), Miller, 515 U.S. at 913, 916, 115 S.Ct. 2475.
Plaintiffs can meet this burden through direct evidence of legislative purpose, showing that race was the predominant factor in the decision on how to draw a district. Such evidence can include statements by legislative officials involved in drawing the redistricting plan and pre-clearance submissions submitted by the state to the Department of Justice. Shaw I, 509 U.S. at 645, 113 S.Ct. 2816; Clark v. Putnam Cty., 293 F.3d 1261, 1267-68, 1272 (11th Cir.2002); Page, 2015 WL 3604029, at *9. Plaintiffs can also meet this burden through circumstantial evidence such as the district’s shape, compactness, or demographic statistics. See, e.g., Shaw II, 517 U.S. at 905, 116 S.Ct. 1894. Circumstantial evidence can show that traditional redistricting criteria were subordinated and that a challenged district is unexplainable on grounds other than race. Plaintiffs do not need to show that race was the only factor that the legislature considered, just that it predominated over other factors. Clark, 293 F.3d at 1270 (“The fact that other considerations may have played a role in ... redistricting does not mean that race did not predominate.”).
If race is established as the predominant motive for CD 12, then the district will be subject to strict scrutiny, necessitating an inquiry into whether the use of race to draw the district was narrowly tailored to meet a compelling state interest. See Bush, 517 U.S. at 976, 116 S.Ct. 1941. The Supreme Court has assumed without deciding that compliance with sections 2 and 5 of the VRA is a compelling state interest. Shaw II, 517 U.S. at 915, 116 S.Ct. 1894; Bush, 517 U.S. at 977, 116 S.Ct. 1941. Defendants in this case contend that, if the court finds that either district was drawn predominantly based on race, their maps are narrowly tailored to avoid liability under these sections in satisfaction of strict scrutiny.
Just as with CD 1, the first hurdle Plaintiffs must overcome is to show that racial concerns predominated over traditional criteria in the drawing of CD 12. As stated above, it is in this finding that I dissent from the majority.
Most importantly, as compared to CD 1, I find that Plaintiffs have put forth less, and weaker, direct evidence showing that race was the primary motivating factor in the creation of CD 12, and none that shows that it predominated over other factors.8 Plaintiffs first point to several public statements that they argue demonstrate the State’s intent to draw CD 12 at a majority black level and argue that this stated goal demonstrates that race ■ predominated. However, I find that the statements issued by the redistricting chairs show only a “consciousness” of race, rather than a predominance, and by themselves do not show an improperly predominant racial motive. See Bush, 517 U.S. at 958, 116 S.Ct. 1941.
First, Plaintiffs -cite to the July 1, 2011 press release where the redistricting chairs explained that:
Because of the presence of Guilford County [a section 5 jurisdiction under *638the VRA] in the Twelfth District, we have drawn our proposed Twelfth District at a black voting age level that is above the percentage of black voting age population found in the current Twelfth District. We believe this measure will ensure preclearance of the plan.
(Pis.’ Ex. 67 at 5.) This statement seems similar to, and perhaps slightly more persuasive than, the statements that the Supreme Court found unpersuasive in Cro-martie II. In Cromartie II, the Supreme Court considered a statement by the mapmaker that he had “moved [the] Greensboro Black Community into the 12th, and now need to take about 60,000 out of the 12th.” See 532 U.S. at 254, 121 S.Ct. 1452. The Court in that case noted that while the statement did reference race, it did not discuss the political consequences or motivation for placing the population of Guil-ford County in the 12th district. Id. Here, while the statement by the co-chairs does reference political consequences (ensuring preclearance), it still does not rise to the level of evidence that the Supreme Court has found significant in other redistricting cases. See Bush, 517 U.S. at 959, 116 S.Ct. 1941 (O’Connor, J., principal opinion) (Texas conceded that one of its goals was to create a majority-minority district); Shaw H, 517 U.S.. at 906, 116 S.Ct. 1894 (recounting testimony that creating a majority-minority district was the “principal reason” for the 1992 version of District 12); Miller, 515 U.S. at 907, 115 S.Ct. 2475 (State set out to create majority-minority district). While this statement, like the statement in Cromartie II, provides some support for Plaintiffs’ contention, it does not rise to the level of showing predominance. It does not indicate that other concerns were subordinated to this goal, merely, that it was a factor.9
The co-chairs’ later statement that this result would help to ensure preclearance under the VRA similarly falls short of explaining that such actions were taken in order to ensure preclearance, or that a majority BVAP (or even an increase in BVAP) was a non-negotiable requirement.10 In fact, the co-chairs explicitly state in the same release that CD 12 was created with “the intention of making it a very strong Democratic district” and that that it was not a majority black district that was required by section two (insinuating that it became so as a result of the addition of Guilford County, rather than Guilford being added in order to achieve that goal), belying that there was any mechanical racial threshold of the sort that would lend itself to a finding of predominance. (Pis.’ Ex. 67 at 5.)
Further, regarding the placement of Guilford County into CD 12, Dr. Hofeller testified as follows:
My instructions in drawing the 12th District were to draw it as it were a political district, as a whole. We were aware of the fact that Guilford County was a Section 5 county. We were also aware of the fact that the black community in Greensboro had been fractured by the Democrats in the 2001 map to add Democratic strengths to two Democratic districts, During the process, it was my understanding that we had had a comment made that we might have a liability for fracturing the African-American community in Guilford County between a Dem*639ocratic district and a Republican district. When the plan was drawn, I knew where the old 97th, 12th District had been drawn, and I used that as a guide because one of the things we needed to do politically was to reconstruct generally the 97th district; and when we checked it, we found out that we did not have an issue in Guilford County with fracturing the black community.
(Trial Tr. at 644:11-645:1 (emphasis added).)
Dr. Hofeller’s testimony shows that, while the map drawers were aware that Guilford County was a VRA county and that there were possibly some VRA concerns surrounding it, the choice to place Guilford County in CD 12 was at least in part also based on a desire to reconstruct the 1997 version of CD 12 for political reasons and doing so also happened to eliminate any possible fracturing complaint. This is furthered by Dr. Hofeller’s deposition testimony, in which he explained that while the redistricting chairs were certainly concerned about a fracturing complaint over Guilford County, “[his] instruction was not to increase [the black] population. [His] instruction was to try and take care of [the VRA] problem, but the primary instructions and overriding instruction in District 12 was to accomplish the political goal.” (Pis.’ Ex. 129 at 71:19-24.)11
Compare these statements with those made about CD 1, where Dr. Hofeller repeatedly testified that he was told “to draw that 1st District with a black voting-age population in excess of 50 percent because of the Strickland case.” (See Trial Tr. at 480:21-481:1.) He also testified that this goal for CD 1 could not be compromised, explaining that while he had some leeway in how high he could take the BVAP of the district, he could not go lower than 50% plus 1. (Trial Tr. at 621:13-622:19.) These are the sorts of statements that show predominance, rather than consciousness, of race and are clearly distinguishable from those made about CD 12, where there is only evidence that race was one among several factors.
Based upon this direct evidence, I conclude that race was a factor in how CD 12 was drawn, although not a predominant one. A comparison of the legislative statements as to CD 12 with those made with respect to CD 1 is illustrative, given that the legislature clearly stated its intention to create a majority-minority district within CD 1.
Compared with such open expressions of intent, the statements made with respect to CD 12 seem to be more a description of the resulting characteristics of CD 12 rather than evidence about the weight that the legislature gave various factors used to draw CD 12. For example, as the majority points out, in the public statement issued July 1, 2011, Senator Rucho and Representative Lewis stated, “[b]ecause of the pres*640ence of Guilford County in the Twelfth District [which is covered by section 5 of the VRA], we have drawn our proposed Twelfth District at a black voting age level that is above the percentage of black voting age population found in the current Twelfth District.” (Pis.’ Tr. Ex. 67 at 5; (Maj. Op. at 616).) While the majority reaches an imminently reasonable conclusion that this is evidence of an intention to create a majority-minority district, I, on the other hand, conclude that the statement reflects a recognition of the fact the black VAP voting age was higher in the new district because of the inclusion of a section 5 county, not necessarily that race was the predominant factor or that Guil-ford County was included in order to bring about that result. It seems clear to me that some recognition of the character of the completed CD 12 to the Department of Justice addressing the preclearance issue was necessary. However, that recognition does not necessarily reflect predominant, as opposed to merely significant, factors in drawing the district.
Plaintiffs also point to circumstantial evidence, including the shape of the district, the low compactness scores, and testimony from two experts who contend that race, and not politics, better explains the choices made in drawing CD 12.
As regards the district’s shape and compactness, as Defendants point out, the redistricting co-chairs were not working from a blank slate when they drew the 2011 version of CD 12. CD 12 has been subject to litigation almost every single time it has been redrawn since 1991, and, although Plaintiffs are correct that it has a bizarre shape and low compactness scores, it has always had a bizarre shape and low compactness scores. As such, pointing out that these traditional criteria were not observed by the co-chairs in drawing CD 12 is less persuasive evidence of racial predominance than it might otherwise be, given that to create a district with a more natural shape and compactness score, the surrounding districts (and likely the entire map) would have to be redrawn. It is hard to conclude that a district that is as non-compact as CD 12 was in 2010 was revised with some specific motivation when it retains a similar shape as before and becomes slightly less compact than the geographic oddity it already was.
As for Plaintiffs’ expert testimony, I first note that Dr. David Peterson’s testimony neither establishes that race was the predominant motive for the drawing of CD 12 nor does it even purport to. As Dr. Peterson himself stated, his opinion was simply that race “better accounts for” the boundaries of CD 12 than does polities, but he did not have an opinion on the legislature’s actual motivation, on whether political concerns predominated over other criteria, or if the planners had nonnegotiable racial goals. (Trial Tr. at 233:17-234:3.)
Further, when controlling for the results of the 2008 presidential election, the only data used by the map’s architect in drawing CD 12, Dr. Peterson’s analysis actually finds that politics is a better explanation for CD 12 than race. (Defs.’ Ex. 122 at 113-15.) As such, even crediting his analysis, Dr. Peterson’s report and testimony are of little use in examining the intent behind CD 12 in that they, much like Plaintiffs’ direct evidence, show at most that race may have been one among several concerns and that politics was an equal, if not more significant, factor.
As for Dr. Ansolabehere, his'testimony may provide some insight into the demographics that resulted from how CD 12 was drawn. However, even assuming that his testimony is to be credited in its entirety, I do not find that it establishes that *641race predominated as a factor in how CD 12 was drawn.12
First, as Defendants point out, Dr. An-solabehere relied on voter registration data, rather than actual election results, in his analysis. (Trial Tr. at 307:4-308:9.) Even without assuming the Supreme Court’s admonishment about the use of registration data as less correlative of voting behavior than actual election results remains accurate, Dr. Ansolabehere’s analysis suffers from a separate flaw. Dr. An-solabehere’s analysis says that race better explains the way CD 12 was drawn than does political party registration. However, this is a criterion that the state did not actually use when drawing the map. Dr. Hofeller testified that when drawing the districts, he examined only the 2008 presidential election results when deciding which precincts to move in and out of a district.13 (See Trial Tr. at 495:20-502:14.) This fact is critical to the usefulness of Dr. Ansolabehere’s analysis because, absent some further analysis stating that race better explains the boundaries of CD 12 than the election results from the 2008 presidential election, his testimony simply does not address the criteria that Dr. Ho-feller actually used. Plaintiffs contend that the legislature’s explanation of political motivation is not persuasive because, if it' were the actual motivation, Dr. Ansolabeh-ere’s analysis would show that the boundaries were better explained by voter registration than by race. However, because Defendants have explained that they based their political goals on the results of the 2008 presidential election, rather than voter registration, Dr. Ansolabehere’s analysis is simply not enough to prove a predominant racial motive.
This is particularly true when the other evidence that might confirm Dr. Ansola-behere’s analysis is less than clear, and in fact provides some hesitation as to the analysis, rather than corroborating it. Specifically, Dr. Ansolabehere applied his envelope analysis to CD 12, a district that was originally drawn in order to create a majority-minority district, has retained a substantial minority population in the twenty years since its creation, and was extremely non-compact when originally drawn. Therefore, absent some consideration of other factors — the competitiveness of surrounding, contiguous districts and the compactness of those districts — it is difficult to place great weight on Dr. Anso-labehere’s analysis. In other words, if a district starts out as an extremely gerrymandered district, drawn with race as a predominant factor, I do not find compelling a subsequent study concluding that *642race, and not politics, may be a better predictor of the likelihood of voter inclusion in a modification of the original district. See Bethune-Hill, 141 F.Supp.3d at 551, 2015 WL 6440332 at *42 (“If a district is intentionally designed as a performing district for Section 5 purposes, there should be little surprise that the movement of VTDs into or out of the district is correlated — even to a statistically significant degree — with the racial composition of the population.”).
As the Supreme Court has explained, Plaintiffs’ burden of proving that racial considerations were “dominant and controlling” is a demanding one. See Miller, 515 U.S. at 913, 929, 115 S.Ct. 2475. In my opinion, Plaintiffs have not met that burden here as to CD 12. Plaintiffs’ direct evidence shows only that race was a factor in how CD 12 was drawn, not the “dominant and controlling” factor. As for their circumstantial evidence, Plaintiffs must show that the district is unexplainable on grounds other than race. Id. at 905, 115 S.Ct. 2475. Here, Defendants explain CD 12 based on the use of political data that Plaintiffs’ experts do not even specifically address. As the Court in Cromartie II explained, in cases where racial identification correlates highly with political affiliation, Plaintiffs attacking a district must show “at the least that the legislature could have achieved its legitimate political objectives in alternative ways that are comparably consistent with traditional dis-tricting principles [and] that those district-ing alternatives would have brought about significantly greater racial balance.” Cromartie II, 532 U.S. at 234, 258, 121 S.Ct. 1452. Plaintiffs have not done so here. In essentially alleging that political goals were pretext, they have put forth no alternative plan that would have made CD 12 a strong Democratic district while simultaneously strengthening the surrounding Republican districts and not increasing the black VAP. As such, they have not proven that politics was mere pretext in this case.
Finally, mindful of the fact that the burden is on Plaintiffs to prove “that the legislature subordinated traditional race-neutral districting principles ... to racial considerations” (i.e., proving predominance directly), Miller, 515 U.S. at 913, 916, 115 S.Ct. 2475, it is not clear whether compliance with section 5, although it necessarily involved consideration of race, should be considered a “neutral” redistricting principle or a purely racial consideration. Although I reach the same decision regardless, I conclude that actions taken in compliance with section 5 and preclearance should not be a factor that elevates race to a “predominant factor” when other traditional districting principles exist, as here, supporting a finding otherwise. As a result, the fact that certain voters in Guilford County were included in CD 12 in an effort to comply with section 5, avoid retrogression, and receive preclearance does not persuade me that race was a predominant factor in light of the other facts of this case.
As Plaintiffs have failed to show that race was the predominant factor in the drawing of CD 12, it is subject to a rational basis test rather than strict scrutiny. Because I find that CD 12 passes the rational basis test, I would uphold that district as constitutional.

. They reversed the trial court despite evidence such as: (1) the legislature’s statement in its 1997 DOJ preclearance submission that it drew the 1997 CD 12 with a high enough African-American population to “provide a fair opportunity for incumbent Congressman Watt to win election”; (2) the admission at trial that the General Assembly had considered race in drawing CD 12; and (3) the district court’s rejection of evidence that the high level of black population in CD 12 was sheer happenstance.


. Dr. Hofeller had served as Redistricting Coordinator for the Republican National Committee for the 1990, 2000, and 2010 redistricting cycles. (See Trial Tr. at 577:1-23 (Testimony of Dr. Thomas Hofeller).)


. CD 12 contains pieces of six counties: Meck-lenburg, Cabarrus, Rowan, Davidson, For-syth, and Guilford. A line of precincts running through Cabarrus, Rowan, and Davidson counties connects population centers in Mecklenburg (Charlotte), Forsyth (Winston Salem), and Guilford (Greensboro). CD 12 splits thirteen cities and towns. (Pis.' Ex. 17 ¶ 17.)


. I share the majority's concern over the fact that much of the communication regarding the redistricting instructions given to Dr. Ho-feller were provided orally rather than in writing or by email. (Maj. Op. at 607.) As a result, the process used to draw CD 12 is not particularly transparent in several critical areas.


. The use of election results from the 2008 presidential election was the subject of some dispute at trial. However, regardless of the merits of either position, I find nothing to suggest those election results should not be properly considered in political issues or political leanings as described hereinafter.


. Plaintiffs did not dispute persuasively that CD 5, CD 6, CD 8, and CD 13 became more competitive for Republican candidates. Dr. Stephen Ansolabehere's analysis was limited to movement into and out of CD 12, without regard to the effects in surrounding districts.


. In comparison, the statewide percentage of Democrats who are African-American is' 41.38%. (Defs.’ Ex. 62 at 83-84, F.F. No. 173.)


. In their Proposed Findings of Fact and Conclusions of Law, Plaintiffs point to the increase in black VAP from 42.31% to 50.66% as direct evidence of racial intent. (See Pis.’ Proposed Findings of Fact and Conclusions of Law, supp. pt. 3 (Doc. 137-2) ¶ 103.) I disagree, and would find that on these facts, the black VAP increase is a result, not an explanation, and thus is at most circumstantial evidence of a legislature’s intent in drawing the district. While CD 12 certainly experienced a large increase in black VAP, it is still Plaintiffs’ burden (especially given the high correlation between the Democratic vote and the African-American vote) to prove that race, not politics, predominated and that the increase is not coincidental and subordinate to traditional political considerations.


. The statement by Dr. Hofeller, set out below, furthers this finding in that he testified that Guilford County was placed in CD 12 as a result of an effort to re-create the 1997 CD 12.


; The State’s DOJ submission is in a similar stance, in that while it explains that the BVAP of CD 12 increased, it does not show that the State had any improper threshold or racial goal. (See Pis.’ Ex. 74 at 15.)


. It should be noted that Guilford County had been placed in District 12 before but had been moved into the newly-created District 13 during the 2001 redistricting process. This occurred as a result of North Carolina gaining a thirteenth congressional seat and needing to create an entirely new district. As Dr. Hofeller testified, in 2011, CD 13, which in 2001 had been strongly Democratic, was being moved for political reasons, and thus the districts surrounding District 13 would necessarily be different than they had been in 2001. As the legislature wished for these districts to be strongly Republican, moving Guilford County, which is strongly Democratic, into the already Democratic CD 12 only made sense. (Pis.’ Ex. 129 at 71:6-18.) Given that as a result of CD 13's move, Guilford County was going to end up being moved anyways, the decision to recreate the 1997 version of CD 12 as a way to avoid a VRA claim does not persuade me that the choice to move Guilford County to CD 12 was in and of itself predominantly racial.


. I note that Dr. Ansolabehere testified that he performed the same analysis in Bethune-Hill v. Virginia State Board of Elections, 141 F.Supp.3d 505, Civil Action No. 3:14CV852, 2015 WL 6440332 (E.D.Va. Oct. 22, 2015), and that the three-judge panel in that case rejected the use of his analysis. Id. at 550-52, 2015 WL 6440332 at *41-42.


. While Plaintiffs criticize this use of an admittedly unique electoral situation, the fact that the 2008 presidential election was the only election used to draw CD 12 does not, in and of itself, establish that politics were merely a pretext for racial gerrymandering. In my opinion, the evidence does not necessarily establish the correlation between the specific racial identity of voters and voting results; instead, a number of different factors may have affected the voting results. (Compare, e.g., Trial Tr. at 325:7-9 ("There’s huge academic literature on this topic that goes into different patterns of voting and how Obama changed it ...”) with Trial Tr. at 403:17-18 ("you can’t tell at the individual level how individuals of different races voted”); id. at 503:7-10 ("we’re looking for districts that will hold'their political characteristics, to the extent that any districts hold them, over a decade rather than a one or two year cycle.”).) As a result, I do not find the use of the 2008 presidential election to be pretext for racial gerrymandering.